Citation Nr: 0922586	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-13 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death. 

2.  Entitlement to payment of dependency and indemnity 
compensation (DIC) in accordance with 38 U.S.C.A. § 1318 
(West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The Veteran had active military duty from January 1952 to 
January 1955.  He died in May 2006 at age 73, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the appellant's claims.  The case 
is now ready for appellate review.  

In written statements and in the hearing before the 
undersigned in March 2009, the representative raised the 
potential issue of entitlement to VA benefits under 
38 U.S.C.A. § 1151 (West 2002), on the basis that the 
Veteran's death may have been attributable to the hospital's 
failure to prevent the Veteran from contracting clostridium 
difficile colitis which is alleged to have been widespread in 
the facility in which the Veteran was terminally 
hospitalized.  This was a private hospital, however, and it 
does not appear from a review of the file that it would 
qualify as a valid claim under 38 U.S.C.A. § 1151, which 
contemplates "facilities of the Department" at 
38 C.F.R. § 1701(3).  Nonetheless, this issue is not 
inextricably intertwined with those presently perfected for 
appeal to the Board, has not been previously adjudicated by 
the RO, and is referred back to the RO for any appropriate 
action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The revised certificate of death reports that the Veteran 
died from the immediate cause of septic shock, with 
underlying causes of toxic megacolon, clostridium difficile 
colitis, respiratory failure and renal failure, with 
significant additional conditions contributing to death but 
not resulting in the underlying cause of death of 
hypertension, sleep apnea, and coronary artery disease.  

3.  At the time of his death, the Veteran had been awarded 
service connection for post-traumatic stress disorder with a 
70 percent evaluation, residuals of burns of the face and 
hands evaluated as 10 percent disabling, and a total rating 
based upon individual unemployability effective from 
23 August 1997.  

4.  No clinical or other competent evidence on file provides 
any plausible evidentiary basis for concluding that the 
Veteran's death was proximately related to a service-
connected disability or that a service-connected disability 
materially and substantially contributed to his death.  

5.  At the time of the Veteran's death, he had not been in 
receipt of a 100 percent evaluation or a total rating based 
upon individual unemployability for 10 years or more.  


CONCLUSIONS OF LAW

1.  Service-connected disability did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 1137, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2003).  

2.  The criteria for payment of DIC benefits under 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § (x) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act 
(VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  VCAA 
provides that VA will notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The appellant was provided formal VCAA notice in June 2006, 
prior to the issuance of the rating decision now on appeal 
from September 2006.  This evidence informed her of the 
evidence necessary to substantiate her claims, the evidence 
she was responsible to submit, the evidence VA would collect 
on her behalf, and advised she submit any relevant evidence 
in her possession.  The appellant has through her written 
statements and testimony before the undersigned evidenced an 
actual knowledge of the evidence necessary to substantiate 
claims for service connection for the cause of the Veteran's 
death and for DIC under Section 1318.  The Veteran already 
had an extensive claims folder which included service medical 
records, post-service private and VA treatment and 
examination records, and all records of the Veteran's 
terminal hospitalization and treatment were collected for 
review with copies of death certificates.  All known relevant 
and material evidence has been collected.  VCAA is satisfied.  
38 U.S.C.A. §§ 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
heart disease, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.303, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated 
were otherwise related to service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition, be the immediate or 
underlying cause of death, or it must be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a direct causal connection to death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Notwithstanding any other provision of law, a Veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in line 
of duty in the active military service for purpose of this 
title on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the Veteran 
during the Veteran's service.  38 U.S.C.A. § 1103(a).  

Dependency and indemnity compensation (DIC) may be paid to a 
Veteran's surviving spouse in the same manner as if the 
Veteran's death were service connected if a veteran who dies, 
not as the result of his own willful misconduct, and who was 
receiving service-connected disability rated totally 
disabling, if the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death (or for at least five years from the date of 
the Veteran's discharge or release from duty, or for a period 
of one year after September 1999, if the Veteran was a former 
POW).  38 U.S.C.A. § 1318(b).  

Analysis:  During the Veteran's lifetime, service connection 
was in effect for PTSD with a 70 percent evaluation effective 
from August 1997, and residuals of burns of the face and 
hands with a 10 percent evaluation effective from January 
1955.  The Veteran was granted a total rating based upon 
individual unemployability made effective from August 1997, 
at the time the Veteran's PTSD evaluation was increased to 
70 percent.  

The service treatment records from the Veteran's period of 
military service from 1952 to 1955 do not document or give 
any indication of septic shock, toxic megacolon, clostridium 
difficile colitis (C-DIF), respiratory failure, renal 
failure, hypertension, sleep apnea, or coronary artery 
disease, which are the multiple causes of the Veteran's death 
on his revised death certificate.  Additionally, there is no 
evidence of any of these diseases having become manifest to a 
degree of 10 percent or more within one year after the 
Veteran's separation from service in January 1955.  

Consistent with the Veteran's award of service connection for 
residuals of burns of the face and hands, the service 
treatment records do document that in January 1953, the 
Veteran was admitted to the Tokyo Army Hospital for 1st and 
2nd degree burns of the face and dorsum of both hands when a 
flamethrower accidentally ignited and exploded during a 
demonstration at the NCO school in Chorwon, Korea.  This 
injury was incurred in line of duty.  The records show that 
the Veteran was satisfactorily treated for these injuries and 
returned to duty after convalescence, and was able to finish 
the remainder of his enlistment.  The service separation 
examination conducted in January 1955 did not indicate any 
significant residuals of these injuries and at that time, the 
Veteran's nose, sinuses, mouth and throat, lungs and chest, 
heart were all found to be normal.  A chest X-ray was 
interpreted as being negative.  

In written statements and in testimony provided before the 
undersigned at a hearing at the RO in March 2009, the 
appellant and her son argued that the Veteran's death was 
materially contributed to by his service-connected PTSD, and 
by burns to the airway and lungs which the Veteran received 
at the time of the flamethrower explosion accident during 
service in the 1950's for which he had previously been 
granted service connection for burns of the hands and face.  
It was argued that the Veteran's respiratory failure and need 
to be intubated and placed upon a respirator was at least 
partially attributable to disability of the lungs 
attributable to burn scarring from the injury during service.  

In July 2006, a private treating physician of the Veteran 
(Dr. DS) wrote that the Veteran had been under his care for 
several years.  Among the Veteran's multiple medical 
problems, the physician wrote that he treated the Veteran for 
at least moderate respiratory insufficiency which was related 
to chronic bronchitis/COPD.  Later in November 2000, this 
same physician wrote that the Veteran had a longstanding 
history of some lung disease and that records during his care 
prior to 2006 did reveal some fibrotic strands on chest X-ray 
consistent with scarring, possibly from old injuries.  

Again, the service treatment records note that the lungs were 
examined in December 1952 and were found to be normal without 
rales.  There were burns of the face, neck and both hands, 
and a notation of localized cellulitis of the right nare, 
hands and eyelids, but there was no record of any injury or 
burn of the Veteran's airway or lungs.  There was no evidence 
of any complaints by the Veteran, findings, treatment or 
diagnosis by medical authorities for any impairment of the 
lungs or respiratory system following this injury through the 
time of the Veteran's separation from service, and for many 
years thereafter.  

The Veteran was provided a VA examination completed for a 
compensation claim in March 1955 which discussed burns of the 
face and hands, but there was no mention of any respiratory 
problem and a chest X-ray of March 1955, was also normal.  
Subsequent examinations of the lungs were again normal in 
August 1961, and also in November 1986 when the Veteran was 
admitted to a private hospital for a myocardial infarction.  
Treatment records from 1991 do not note lung problems.  In 
1993, the Veteran was diagnosed with obstructive sleep apnea 
and chronic obstructive pulmonary disease, and this was 
confirmed on VA examination in 1999.  

A month prior to his death, the Veteran was admitted to the 
Holmes Regional Medical Center in April 2006.  At that time, 
the 73-year-old Veteran was shown to have multiple medical 
problems which included back pain, hallucinations, delusions, 
and increased shortness of breath.  He was admitted and 
treated with bronchodilators, and increased dosage of 
intravenous steroids, but failed to show improvement.  He 
subsequently had respiratory compromise and was urgently 
intubated to protect his airway.  An EEG was performed but 
this did not reveal any focus of seizure activity.  A CT scan 
of the brain did not reveal any acute changes and 
laboratories studies were within normal limits.  Seizures 
were felt to be more likely myoclonus, and it was noted that 
the Veteran's rapid decline in health, in retrospect, was 
most consistent with narcotic withdrawal (tachycardia, 
diaphoresis, altered mental status, agitation) however there 
was no time the Veteran was off his narcotics for more than 
12 to 24 hours.  Records of this admission specifically state 
that the Veteran quit smoking two years previously, but that 
he had accumulated a 40-pack/year history of smoking 
cigarettes prior to that.  The Veteran was noted to have a 
diagnosis of COPD as well as obstructive sleep apnea.  The 
Veteran improved sufficiently to be released.  X-ray studies 
conducted at this time noted that the heart was enlarged, and 
that there were atherosclerotic changes.  There was also an 
abnormally elevated left hemidiaphragm.  There were also 
increased interstitial markings again noted although this 
might be chronic.  Subsequent chest X-ray revealed that the 
mild diffuse interstitial prominence was improving, though 
the heart remained enlarged.  

The Veteran was readmitted to the private hospital in May 
2006.  Previous discharge diagnoses were atypical chest pain 
and thoracic compression fracture.  The Veteran was also 
noted to have an abdominal aortic aneurysm, with a previous 
history of prostate cancer with metastases to the ribs and 
spine.  A workup for seizure was negative, and the family had 
reported that Morphine given the Veteran for treatment of 
pain had caused his symptoms.  At the time of the May 2006 
admission, the chief complaint was abdominal distension and 
unresponsiveness.  With a previous history of abdominal 
aortic aneurysm, the Veteran was immediately provided a CAT 
scan, but he went into respiratory arrest and had to be 
intubated.  He then became hypotensive and was started on IV 
fluids and Dopamine.  Past medical history at this time was 
noted to be altered mental status, acute respiratory failure, 
history of myoclonic jerks, severe COPD, compression 
fractures at T6, coronary artery disease, hypertension, 
hyperlipidemia, abdominal aortic aneurysm (5.2 cm), history 
of nephrolithiasis, and history of obstructive sleep apnea.  
It was again noted that the Veteran had a 40-year history of 
smoking.  Upon readmission in May 2006, chest X-ray revealed 
findings suspicious for loculated bibasilar effusions.  It 
was during this final terminal hospitalization that the 
Veteran was discovered to have C-DIF, and bacteria located in 
the intestines.  

An initial death certificate was completed soon after the 
Veteran died on [redacted] May 2006, and this document indicated that 
the Veteran's immediate cause of death was septic shock, due 
to or as a consequence of toxic megacolon and C-DIF.  
However, a revised death certificate was produced several 
weeks later and signed by three physicians who did not sign 
the initial death certificate, and this subsequent death 
certificate again listed septic shock as the immediate cause 
of death with contributing factors of toxic megacolon and 
C-DIF, but also included respiratory failure and renal 
failure as contributing to death, and hypertension, sleep 
apnea, and coronary disease as contributing to death but not 
resulting in the underlying cause of death.  

The Board finds that a clear preponderance of the evidence on 
file is against the appellant's claim for service connection 
for the cause of the Veteran's death.  At the time of death, 
the Veteran had been awarded service connection for PTSD with 
a 70 percent evaluation and burn residuals of the face and 
hands with a 10 percent evaluation.  The Veteran had not been 
granted service connection for any of the multiple causes of 
death listed on either of the death certificates issued in 
this case.  

It is clear from a review of the complex records of the 
Veteran's terminal hospitalization that many factors 
contributed to the Veteran's death, but the principal causes 
were septic shock due to or as a consequence of toxic 
megacolon and C-DIF which resulted from an acute bacterial 
infection with onset a short time before the Veteran died, 
and entirely unrelated to service or to any service-connected 
disability.  While respiratory failure was later added as an 
underlying cause of death, the Veteran had never been granted 
service connection for chronic obstructive pulmonary disease 
(COPD) during his lifetime and no respiratory disorder was 
certainly shown during or for decades after the Veteran was 
separated from service.  

Although it was argued that his lungs were burned and scarred 
as a result of the flamethrower accident during service, 
there is simply no significant evidence which objectively 
demonstrates that this is true.  The Board acknowledges that 
X-ray studies in and around the time of the Veteran's death 
did note interstitial markings and a small amount of old 
inflammatory scarring in the base of both lungs, there is no 
objective or competent medical evidence or opinion that this 
was incurred at the time the Veteran was injured during 
service.  Dr. DS's November 2008 statement noted 
abnormalities in chest X-rays prior to 2006 consistent with 
scarring, possibly from old injuries, but this physician did 
not offer an opinion or statement that this was attributable 
to burn injuries from 1953.  More importantly, this physician 
offered no opinion whatsoever that these old scars at the 
base of both lungs in any way caused, contributed to or 
materially hastened the Veteran's death from otherwise well-
documented causes.  

Assuming, without conceding, that the Veteran did incur some 
small residual burn scarring of the lungs from service in 
1953, there is no evidence that this resulted in any chronic 
disability of the lungs or respiratory system for decades 
following the Veteran's separation from service, and there is 
no evidence that such old long resolved scars could have in 
any way contributed to the Veteran's death.  

What is well documented is that the Veteran had a 40-year 
history of tobacco use and by the time of his death had a 
longstanding diagnosis of COPD, from which he did have 
chronic disabling symptoms which is shown to be entirely 
unrelated to incidents of military service.  As noted above, 
any claim with respect to use of tobacco during service is 
barred as a matter of law.  

Finally, although the representative and appellant presented 
vague arguments that the Veteran's PTSD somehow contributed 
to his death, there is a complete absence of any competent 
clinical evidence or opinion which in any way shows or 
suggests that service-connected PTSD played any part in 
causing or materially hastening the Veteran's death.  It is 
noted that the terminal hospitalization records do make 
reference to the Veteran possibly suffering from withdrawal 
from narcotic medication provided for pain, but narcotics 
were not provided in treatment for PTSD and there is no 
evidence or argument showing that any medication provided for 
PTSD in any way contributed to the Veteran's death.  A clear 
preponderance of the evidence on file is against any finding 
that the Veteran's death from multiple causes in 2006 is in 
any way attributable to incidents of the Veteran's military 
service in the 1950's or to service-connected disability.  

At the time of the Veteran's death in May 2006, he had been 
in receipt of a total rating based upon individual 
unemployability effective from August 1997.  Because he had 
not been in receipt of a 100 percent evaluation for a period 
of 10 years prior to his death, an award of DIC benefits 
under 38 U.S.C.A. § 1318(b)(1) is not warranted.  


ORDER

Entitlement to service connection for he cause of the 
Veteran's death is denied.  

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


